DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to ATA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
2.	Applicant’s Amendment filed April 21, 2022 (hereinafter “04/21/22 Amendment") has been entered, and fully considered.  In the 04/21/22 Amendment, claims 1, 2, 5, 6, 8-10, 12, & 13 were amended, and claims 14 & 15 were newly added.  No claims were cancelled.  Therefore, claims 1-15 are now pending in the application.         
3.	The 04/21/22 Amendment has overcome the objections to the drawings, Specification, and claims previously set forth in the Non-Final Office Action mailed 10/21/21 (“10/21/21 Action”), as well as the rejections under § 112(b), except for the rejections of claim 10 which are maintained.   
4.	New rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment.  
5.	Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.


Priority
6.	It is noted that Applicant’s “Petition to Accept an Unintentionally Delayed Claim under 35 U.S.C. 119(e) for the Benefit of a Prior-Filed Provisional Application,” filed April 22, 2022, has been granted [see 07/07/22 Petition Decision].  As such, the instant application now claims priority to U.S. Provisional Application No. 61/801,263, filed 03/15/2013.
7.	Note Regarding the Availability of the Ansari Publication as Prior Art.
8.	A publication to Ansari et al., entitled “The peridural membrane of the spinal canal: a critical review,” Pain Pract. April 2012, Vol. 12, Issue 4, pgs. 315-325 (“Ansari” or “Ansari publication”) was relied on in the rejections under § 103 set forth in the 10/21/21 Action.  In view of the Petition referenced above, Applicant argues as follows:
Regarding Ansari, Applicant notes that the inventor of the present patent application (Dr. Hemmo Bosscher) is a co-author of the Ansari publication. With the Petition to Revive and Petition to Correct Priority Claim, Applicant seeks to remove this publication from prior art. 

04/21/22 Amendment, pg. 11, emphasis added.

	First, it is noted that Hemmo Bosscher is one of five authors listed on the Ansari publication, yet is the sole inventor of the instant application.  Applicant has made no showing that the relied-upon disclosures of Ansari were made by, or obtained directly or indirectly from, Hemmo Bosscher, and not, for example, one or more of the remaining four authors of the Ansari publication.  To this end, the Office has provided a mechanism in 37 CFR 1.130 for filing an affidavit or declaration to establish that a disclosure made no earlier than one year before the effective filing date of the claimed invention is not prior art under 35 U.S.C. 102(a) due to an exception in 35 U.S.C. 102(b) [see MPEP § 717.01et seq. for more information on declarations filed under 37 CFR 1.130].  No such affidavit or declaration has been received.  
	Second, while the Ansari publication was published in “Pain Practice” in April 2012, Vol. 12, Issue 4, pgs. 315-325, there is evidence indicating that the Ansari publication appears to have been publicly available as early as “24 October 2011,” which is over one year prior to the 03/15/2013 filing date of U.S. Provisional Application No. 61/801,263.  See: https://onlinelibrary.wiley.com/doi/10.1111/j.1533-2500.2011.00510.x which recites: “First published: 24 October 2011.”  If this is correct, an affidavit/declaration such as that referenced above would be inappropriate/ineffective.
For the foregoing reasons, the Ansari publication remains available as prior art. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 5-8 & 10-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
11.	Claim 5 recites the limitation “a suprapedicular canal portion” in lines 4-5, but then recites “said suprapedicular canal” in lines 6-7, lines 8-9, and line 10.  This inconsistency renders the claim indefinite as the precise anatomical structure required in the claimed method steps is not clear.  Clarification is required.     
12.	Claims 6-8 are rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112(b).
13.       Claim 10 recites the limitation “the exterior surface of said proximal portion” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
14.       Claim 10 recites the limitation “the exterior surface of said distal portion” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
15.       Claims 11 & 12 are rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I.	INDEPENDENT CLAIM 1 
18.       	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0160731 to Bleich et al. ("Bleich") in view of a publication to Ansari et al., entitled “The peridural membrane of the spinal canal: a critical review,” Pain Pract. April 2012, Vol. 12, Issue 4, pgs. 315-325 (“Ansari”), further in view of a publication to Kim et al., entitled “Endoscopic transforaminal suprapedicular approach in high grade inferior migrated lumbar disc herniation,” J Korean Neurosurg Soc. 2009 Feb; 45(2): 67-73 (“Kim”).
19.	Regarding claim 1, Bleich teaches a method for relieving lower back pain [e.g., ¶[0504] (“It is expected that the apparatus and methods of the present invention will facilitate a minimally invasive approach to the selective elimination (e.g., alteration, ablation, removal) of pathological spinal tissue, thereby enabling symptomatic relief in patients suffering from spinal stenosis. Spinal neural and neurovascular impingement cause tremendous pain and disability, with symptoms that include back and leg pain, weakness, and decreased sensation”)] comprising destruction and removal of…tissue in the epidural space [see, e.g., ¶[0022] (“The present invention provides apparatus and methods for safe and selective delivery of surgical tools into to the epidural space; and for apparatus and methods that enable safe and selective surgical removal, ablation, and remodeling of soft tissue and bone, preferably in a minimally invasive fashion, with the apparatus delivered into the epidural space”)].
            Bleich does not explicitly teach destruction and removal of the peridural membrane, and therefore fails to teach:
            … destruction and removal of the peridural membrane forming the medial and superior boundary of the suprapedicular compartment between adjacent vertebra of a spine.  
            However, Ansari, in a similar field of endeavor, establishes that the epidural cavity is lined by a membrane, the peridural membrane (PM), that is innervated, and that may become a source of pain if injured [Ansari, “Abstract,” & first full para. of “Introduction” at pg. 315].  
Accordingly, given Bleich’s focus on safe and selective surgical removal of tissue in the epidural space to relieve pain, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bleich to target known tissues of the epidural space, including the peridural membrane, to provide symptomatic relief in patients suffering from spinal stenosis.
	Finally, the combination of Bleich and Ansari, as set forth above, does not teach:
advancing a distal portion of a tool through a suprapedicular canal and into the suprapedicular compartment.  
	Kim, in a similar field of endeavor, teaches that difficulty in reaching the epidural space due to anatomic limitations/reasons was known [Kim, pg. 67 “Introduction”], and that the epidural space could be approached readily via a suprapedicular approach method which provides several advantages over other known approach methods [Kim, pg. 71, last full paragraph of the “Discussion” section].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Bleich and Ansari such that the peridural membrane (in the epidural space) be accessed via a known method for accessing the epidural space, i.e., by advancing a distal portion of a tool through a suprapedicular canal and into the suprapedicular compartment, since such a modification amounts merely to the application of a known epidural space access technique that was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Kim), and one of ordinary skill in the art would have been capable of applying this known access technique to the known method of Bleich/Ansari, and the results (access of the epidural space) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

II.	INDEPENDENT CLAIM 2 (& DEPENDENT CLAIMS 3, 4, & 15)
20.       	Claims 2, 3, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Bleich in view of Ansari, and further in view of Kim.
21.	Regarding claims 2 & 15, Bleich teaches a method for relieving lower back pain [e.g., ¶[0504] (“It is expected that the apparatus and methods of the present invention will facilitate a minimally invasive approach to the selective elimination (e.g., alteration, ablation, removal) of pathological spinal tissue, thereby enabling symptomatic relief in patients suffering from spinal stenosis. Spinal neural and neurovascular impingement cause tremendous pain and disability, with symptoms that include back and leg pain, weakness, and decreased sensation”)] comprising insertion of a tool… into the epidural space and using said tool to remove or denervate tissue located in said… epidural space [see, e.g., ¶[0022] (“The present invention provides apparatus and methods for safe and selective delivery of surgical tools into to the epidural space; and for apparatus and methods that enable safe and selective surgical removal, ablation, and remodeling of soft tissue and bone, preferably in a minimally invasive fashion, with the apparatus delivered into the epidural space”)].
          	Bleich does not explicitly teach that:
	the tool is inserted… to remove or denervate tissue located in said suprapedicular canal (claim 2); nor that 
said tissue further comprises a peridural membrane (claim 15).
However, Ansari, in a similar field of endeavor, establishes that the epidural cavity is lined by a membrane, the peridural membrane (PM), that is innervated, and that may become a source of pain if injured [Ansari, “Abstract,” & first full para. of “Introduction” at pg. 315].  
Accordingly, given Bleich’s focus on safe and selective surgical removal of tissue in the epidural space to relieve pain, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bleich to target known tissues of the epidural space, including the peridural membrane (a tissue located in said suprapedicular canal), to provide symptomatic relief in patients suffering from spinal stenosis.  
Finally, the combination of Bleich and Ansari, as set forth above, does not teach:
the tool is inserted through the suprapedicular canal between adjacent vertebra of a spine (claim 2).
	Kim, in a similar field of endeavor, teaches that difficulty in reaching the epidural space due to anatomic limitations/reasons was known [Kim, pg. 67 “Introduction”], and that the epidural space could be approached readily via a suprapedicular approach method which provides several advantages over other known approach methods [Kim, pg. 71, last full paragraph of the “Discussion” section].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Bleich and Ansari such that the peridural membrane (in the epidural space) be accessed via a known method for accessing the epidural space, i.e., by inserting the tool through the suprapedicular canal, since such a modification amounts merely to the application of a known epidural space access technique that was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Kim), and one of ordinary skill in the art would have been capable of applying this known access technique to the known method of Bleich/Ansari, and the results (access of the epidural space) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
22.	Regarding claim 3, the combination of Bleich, Ansari, & Kim teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Kim further teaches wherein said tool is inserted through said suprapedicular canal via a transforaminal approach [“transforaminal suprapedicular approach” - Kim, pg. 71, last full paragraph of the “Discussion” section]. 

23.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bleich, Ansari, & Kim, as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2012/0215218 to Lipani ("Lipani").
24.       Regarding claim 4, the combination of Bleich, Ansari, & Kim teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
The combination of Bleich, Ansari, & Kim does not, however, teach:
wherein said tool is inserted through said suprapedicular canal via a caudal approach.  
            Lipani, in a similar field of endeavor, teaches that it was known to access the epidural space through a number of routes/approaches, including, e.g., a caudal approach [see, e.g., ¶[0066]].  
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Bleich, Ansari, & Kim such that the tool is inserted through said suprapedicular canal via a caudal approach since this particular known access technique (caudal approach) was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Lipani), and one of ordinary skill in the art would have been capable of applying this known access technique to the known method of Bleich/Ansari, and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

III.	INDEPENDENT CLAIM 5 (& DEPENDENT CLAIMS 6-8)
25.       	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Bleich in view of Ansari, and further in view of Kim.
26.	Regarding claims 5 & 8, and as best understood (see rejection under § 112(b) above), Bleich teaches a method for relieving lower back pain [e.g., ¶[0504] (“It is expected that the apparatus and methods of the present invention will facilitate a minimally invasive approach to the selective elimination (e.g., alteration, ablation, removal) of pathological spinal tissue, thereby enabling symptomatic relief in patients suffering from spinal stenosis. Spinal neural and neurovascular impingement cause tremendous pain and disability, with symptoms that include back and leg pain, weakness, and decreased sensation”)] comprising:
a. 	insertion of a needle [second needle (16) - ¶[0324]; FIG. 29] into an inferior neuroforamen between adjacent vertebra of a spine [¶[0324]]; 
b. 	advancement of a guide wire [flexible guidewire (4) - ¶[0325]; FIG. 30] through said needle [(16)] into or through said [neural foramen] [see, e.g., ¶[0330] (“Passage of a tissue dilator over the transforaminal wire 4 or needle, may be helpful, either before or after placement of the sleeve”)]; 
c. 	advancement of a dilator [¶’s [0330], [0341]] over said guide wire [(4)] into or through said [neural foramen] [see, e.g., ¶[0330] (“Passage of a tissue dilator over the transforaminal wire 4 or needle, may be helpful, either before or after placement of the sleeve”)]; 
d. 	advancement of a tool [abrasion element (14) - ¶[0330] through said dilator into or through said [neural foramen]; and 
e. 	retraction of said dilator [see ¶[0329]; note: it is the Examiner’s position that, when a dilator is used (see ¶[0330]), it would be obvious to withdraw it once access and proper placement has been established] to remove, destruct, and/or denervate tissue in said [neural foramen] [see, e.g., ¶[0332]].   
Bleich does not explicitly teach that: 
the tool is used to remove, destruct, and/or denervate tissue in said suprapedicular canal (step e); nor that 
said tissue further comprises a peridural membrane (claim 8).
However, Ansari, in a similar field of endeavor, establishes that the epidural cavity is lined by a membrane, the peridural membrane (PM), that is innervated, and that may become a source of pain if injured [Ansari, “Abstract,” & first full para. of “Introduction” at pg. 315].  
Accordingly, given Bleich’s focus on safe and selective surgical removal of tissue in the epidural space to relieve pain, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bleich to target known tissues of the epidural space, including the peridural membrane (a tissue located in said suprapedicular canal), to provide symptomatic relief in patients suffering from spinal stenosis.  
Finally, the combination of Bleich and Ansari, as set forth above, does not teach:
the guide wire (step b), dilator (step c), and tool (step d) are advanced into or through the suprapedicular canal. 
Kim, in a similar field of endeavor, teaches that difficulty in reaching the epidural space due to anatomic limitations/reasons was known [Kim, pg. 67 “Introduction”], and that the epidural space could be approached readily via a suprapedicular approach method which provides several advantages over other known approach methods [Kim, pg. 71, last full paragraph of the “Discussion” section].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Bleich and Ansari such that the guide wire, dilator, and tool would be advanced into or through the suprapedicular canal in order to access the peridural membrane (PM) in order to remove, destroy, and/or denervate it, since such a modification amounts merely to the application of a known epidural space access technique that was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Kim), and one of ordinary skill in the art would have been capable of applying this known access technique to the known method of Bleich/Ansari, and the results (access of the epidural space) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
27.	Regarding claim 6, the combination of Bleich, Ansari, & Kim teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action. 
Bleich (as modified) further teaches advancement of a flexible sheath [protective sleeve - ¶[0330]] into said inferior neuroforamen after said advancement of said dilator but before said advancement of said tool [¶’s [0330]-[0334]].
28.	Regarding claim 7, the combination of Bleich, Ansari, & Kim teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action. 
Bleich (as modified) further teaches wherein said tool [(14)] further comprises an active surface [as broadly as claimed - the surface that effects tissue abrasion and/or removal - ¶’s [0332], [0348]], and wherein said active surface is advanced past said flexible sheath into the suprapedicular canal [¶[0330]]. 

IV.	INDEPENDENT CLAIM 9 (& DEPENDENT CLAIMS 10-14)
29.       	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0200972 to Rittman et al. (“Rittman”) in view of U.S. Patent Application Publication No. 2013/0066346 to Pigott (“Pigott”).
30.	Regarding claim 9, Rittman teaches a tool for effecting relief of lower back pain, comprising: 
a tubular body [body of stimulation lead (250) - ¶[0116]; FIG. 27; see also ¶[0018]] made of a flexible material [¶’s [0018], [0083], [0116]] and sufficiently narrow for insertion into a suprapedicular canal between adjacent vertebra of a spine [see ¶[0016]; note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); in the instant case, stimulation lead (250) is capable of performing the claimed function], the tubular body having a proximal end [the end near handle (256) - ¶[0116]; FIG. 27] and a distal end [the end near tip (255) - ¶[0116]; FIG. 27]; 
a handle [handle (256) - ¶[0116]; FIG. 27]… coupled to the proximal end of the tubular body [see FIG. 27]; and 
a tip [tip (255) - ¶[0116]; FIG. 27] at the distal end of the tubular body [see FIG. 27]; [and]
wherein the handle [(256)] is configured to… enable transmission of torque to the tip [(255)] by rotation of the… handle [(256)] about a long axis of the tool [see ¶[0116] (“With the handle 256, the combination of the transverse flanges 260 and the web 258 allow the handle to be manipulated to rotate, twist, push, or pull the body 252 to precisely locate the stimulation lead”)].  
	REMOVABLY COUPLED & ROTATABLY LOCKED HANDLE 
Rittman teaches that stimulation lead (250) may be reusable or disposable [see ¶[0116]], but does not explicitly teach that handle (256) is removably coupled to the proximal end of lead (250).  As such, Rittman fails to teach the following emphasized claim limitations concerning the relationship between handle (256) and lead (250):
a handle removably coupled to the proximal end of the tubular body; and 
wherein the handle is configured to be rotatably locked to said tubular body to prevent rotation of the handle with respect to the tubular body and enable transmission of torque to the tip by rotation of the locked handle about a long axis of the tool.
	However, removably coupling a handle to the insertion portion of a device using any number of different connections was well known in the art before the effective filing date of the claimed invention.
	As one example, Pigott, in a similar field of endeavor, teaches a device (10) comprising a handle assembly (20) and a tube (30) [¶[0028]; FIG. 1].  Handle assembly (20) includes an elongated, cylindrical handle body (21) [¶[0024]] that may be removably coupled to tube (30) and secured in a variety of ways, including via a threaded connection (a threaded connection would result in a “rotatably locked” connection when the two components are connected) [see ¶[0029] (“The catheter tube 30 may be secured to the handle body 21 using a flanged connection, a fused connection, an adhesive, a press-fit connection, a threaded connection, or any other securing means. Alternatively, the catheter tube 30 may be secured to the handle body 21 using a connector or any other type of attachment device”)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rittman such that handle (256) be removably coupled to the proximal end of lead (250) via any art-recognized connection, including, e.g., a threaded connection, as taught by Pigott, such that the handle (256) be rotatably locked to said tubular body to prevent rotation of the handle with respect to the tubular body, since such a modification would provide the benefit/advantage of allowing lead (250) to be removed quickly and cleaned/sterilized after a procedure in those implementations when lead is reusable [Rittman, ¶[0116]], or, would facilitate reuse of the (same) handle (256) with different leads (250) in those implementations when the leads (250) are configured to be disposable [Rittman, ¶[0116]]. 
31.	Regarding claim 10, the combination of Rittman & Pigott teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action. 
As best understood (see rejection under § 112(b) above), Rittman further teaches wherein said tip [(255)] of said tool has a proximal portion [portion with proximal-most electrode (254) - ¶[0116; FIG. 27] and a distal portion [portion distal to the proximal-most electrode (254) that includes port (261) - ¶[0116; FIG. 27], and wherein the exterior surface of said proximal portion has an active surface [electrode (254) provides an “active” surface - ¶[0116]], and wherein the exterior surface of said distal portion [portion distal to the proximal-most electrode (254) that includes port (261) is smooth as port (261) is located on the surface of the lead (250) which is a smooth tubular body].  
32.	Regarding claim 11, the combination of Rittman & Pigott teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Rittman further teaches wherein said distal portion of said tip [(255)] further comprises a blunt end with rounded corners [¶[0116]].
33.	Regarding claim 12, the combination of Rittman & Pigott teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action. 
Rittman further teaches wherein said distal portion of said tip [(255)] further comprises a conical end having a rounded vertex [¶[0116]].
34.	Regarding claim 13, the combination of Rittman & Pigott teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action. 
Rittman further teaches wherein said handle [(256)] includes one or more fluid injection ports [fluid line (262) - ¶[0116]; FIG. 27] in fluid communication with an interior of said tubular body [(250)].  
35.	Regarding claim 14, the combination of Rittman & Pigott teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action. 
The relied upon embodiment of Rittman does not explicitly teach:
wherein the tip [(255)] is removably coupled to the distal end of the tubular body [(250)].  
However, Rittman teaches an alternative embodiment [FIGS. 42-46; ¶[0128]] wherein a stimulation lead has conductive and non-conductive sections that are removably and mechanically locked to one another (including a section comprising tip (474)), which is beneficial in that it provides a designer with many options in terms of selecting the length and size of the conductive and non-conductive sections to be used [¶[0128]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Rittman & Pigott such that the tip [(255)] be removably coupled to the distal end of the tubular body [(250)] so as to provide the advantage of providing a designer with many options in terms of selecting the length and size of the conductive and non-conductive sections to be used, as explicitly taught by Rittman [¶[0128]].

Response to Arguments
36.	As noted above, the 04/21/22 Amendment has overcome the objections to the drawings, Specification, and claims previously set forth in the 10/21/21 Action.
37.	The prior rejections under § 112(b) have also been overcome, with the exception of the rejections of claim 10 which are maintained, as they were not addressed by the 04/21/22 Amendment.  
38.	New rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment.  

Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794